Citation Nr: 0527714	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for multiple sclerosis 
secondary to exposure to chemical herbicides. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from October 1972 to March 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for multiple sclerosis (MS) 
secondary to exposure to chemical herbicides.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's claim of entitlement to service connection for 
MS secondary to exposure to chemical herbicides was initially 
denied on the merits in a May 2004 Board decision.  The 
veteran initiated an appeal of this Board decision and, in a 
June 2005 joint motion remand, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") 
vacated the May 2004 Board decision and referred the claim to 
the Board for consideration of whether or not further 
evidentiary development was warranted to resolve the question 
of whether or not an etiological relationship existed between 
the veteran's current diagnosis of MS and exposure to 
chemical herbicides during service in Southeast Asia.  In 
this regard, the veteran's military records establish that he 
served aboard a U.S. Navy destroyer operating closely 
offshore within the territorial waters of Vietnam during 
active duty.  

The Court took notice of an April 2002 letter from the 
veteran's treating physician, Jay M. Ellis, D.O., in which he 
stated that "it is possible that Agent Orange could, in 
fact, trigger an inflammatory response (that resulted in the 
veteran's MS)."  The Court granted the joint motion remand 
on the basis that Dr. Ellis' letter raised a question that 
the Board failed to address in its May 2004 decision 
regarding whether or not further evidentiary development, 
including a medical examination, was warranted to determine 
if the veteran's MS was linked to service.  To comply with 
the Court, the Board finds that the case should be remanded 
so that the veteran may be provided with a VA medical 
examination, in which a nexus opinion should be obtained 
addressing the likelihood of a causative relationship between 
his current diagnosis of MS and his exposure to chemical 
herbicides during service in Southeast Asia.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following developments:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for multiple sclerosis since April 2002.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. .

2.  The veteran must be scheduled for a 
medical examination by a physician 
specializing in the treatment of MS.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is requested to provide a 
summary of MS, and include in his report 
a discussion of known factors causing MS 
factors.  The physician is to provide a 
detailed medical history of the veteran.  
The physician is hereby informed of the 
following fact:  that while the veteran's 
ship served in the coastal waters off the 
coast of Vietnam, it is not shown that 
the veteran had duty or visitation on 
land, and is not, by law, shown to have 
been exposed to herbicides (38 C.F.R. 
§ 3.307(a)(6) (2005)), although the 
veteran contends otherwise.  Following a 
review of the record, and examination of 
the veteran, the physician is requested 
to provide an opinion indicating whether 
it is as likely as not that the current 
diagnosis of MS is related to exposure to 
chemical herbicides during active 
service.  A complete rationale for all 
opinions must be provided.  If the 
examiner is unable to present any opinion 
without resorting to speculation, it must 
be so noted.  The report prepared must be 
typed. 

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for MS.  If the 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
must be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


